Citation Nr: 0310843	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to May 
1968.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

In October 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  This regulation was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in  Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  However, in light of the favorable outcome in this 
decision, the Board does not believe that remand to the RO 
for additional adjudication is necessary because the veteran 
is not prejudiced by the Board's decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).


FINDING OF FACT

The veteran's currently diagnosed acquired psychiatric 
disorder, major depressive disorder, recurrent with psychotic 
features, is shown to be related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, major depressive disorder, 
recurrent with psychotic features, was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that he 
suffers from an acquired psychiatric disorder which had its 
onset during service and that service connection is therefore 
warranted.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the February 
2002 Statement of the Case (SOC).  

Crucially, the veteran was notified by way of the February 
2002 SOC of the evidence necessary to substantiate his claim 
as well as the evidence he was expected to obtain and which 
evidence VA would obtain.  See the February 2002 SOC, pgs. 2-
6.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private treatment records, 
and reports of VA examinations, the most recent of which was 
obtained pursuant to the Board's development authority.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Factual Background

Service medical records show that the veteran was referred 
for a psychiatric evaluation in March 1968 because other 
examiners had found that his complaints of low back pain were 
not substantiated by objective findings.  During the 
psychiatric evaluation, the veteran stated that he had been 
feeling anxious, nervous, and apprehensive aboard ship.  He 
said that he often feared that he would fall and hurt 
himself, or that something else awful would happen to him.  
He said he just could not function any more and was having 
trouble getting along with others.  He was observed to be 
somewhat withdrawn but also to be without delusions, 
hallucinations, cognitive deficits, or other signs of thought 
disorder.  His affect was a bit constricted and blunted but 
nevertheless appropriate to the situation.  He was fully 
oriented and showed only mild anxiety and depression.  The 
diagnosis was schizoid personality, which the examiner 
explained was based on the veteran's reports of his lifelong 
reactions.  Schizoid personality was also diagnosed on the 
veteran's May 1968 separation examination.  

A 1978 Toledo Hospital report shows that the veteran was 
admitted because of complaints of irritability and 
depression, with Parkinson-like tremors.  A history of 
schizoid personality was noted.  No final diagnosis was 
listed, but the examiner indicated that present findings 
suggested a schizoid process with depression.  A discharge 
summary from Toledo Hospital dated in July 1980 shows that 
the veteran was admitted after exhibiting sudden personality 
changes and bizarre behavior.  The final diagnosis was 
schizophrenia, schizoaffective type.  

VA examination in May 1984 noted that the veteran had a 
history of three mental hospitalizations in 1975, 1978 and 
1980, lasting for three weeks each time, for depressive 
episodes.  Mental status evaluation resulted in a diagnosis 
of dysthymic disorder.  

Treatment records from Defiance Hospital dated in 1997 show 
that the veteran took Depakote for bipolar disorder, with 
depression the main feature.  

The veteran was afforded a VA psychiatric examination in May 
2003.  The examiner noted that the veteran's claims file was 
reviewed.  The veteran stated that he experienced auditory 
hallucinations while in the Navy.  The diagnoses were major 
depressive disorder, recurrent, with psychotic features and 
schizoid personality disorder.  

The examiner opined that the veteran's present diagnosis of 
major depressive disorder with psychotic features was 
traceable back to an initial psychotic break that he now 
described as having occurred while he was in the Navy, but 
which was not diagnosed at that time as a psychotic break.  
It was noted that the veteran's unhappiness seemed to have 
begun with a strained back that made it difficult for him to 
perform his daily chores aboard the ship and was the root of 
his increasing alienation from the routines of military 
service.  It was further noted that a predisposition toward 
detachment and psychosis seemed to have been the long-
standing, previously existing condition of schizoid 
personality.  The examiner opined that the it was at least as 
likely as not that the veteran experienced his major 
depression with psychosis secondary to his initial psychotic 
break that came upon his discovery of his incapacity to 
fulfill his functions for which he had been trained while in 
the Navy.  

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has a 
current psychiatric disability.  The May 2003 VA psychiatric 
examination revealed a diagnosis of major depressive 
disorder, recurrent, with psychotic features.  Hickson 
element (1) has therefore been met. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records 
establish that he was afforded a psychiatric evaluation in 
March 1968.  Although the records do not reflect a specific 
diagnosis for major depressive disorder, they do show that 
the veteran was evaluated due to psychiatric problems.  Given 
this fact, it is entirely reasonable to conclude that, 
notwithstanding the absence of specific diagnosis for such, 
the veteran's current psychiatric diagnosis could have been 
present at that time.  Hickson element (2) has therefore also 
been satisfied.

With respect to Hickson element (3), medical nexus, evidence 
which establishes that the veteran's current psychiatric 
disorder, diagnosed as major depressive disorder, is related 
to service consists of the May 2003 VA examiner's opinion, 
which was based on a complete psychiatric examination and a 
review of the claims file.  The physician opined that the 
veteran's major depressive disorder was as likely as not 
related to his period of service.  Thus, a VA physician has 
opined that the veteran's major depressive disorder began in 
service.  There is no specific medical opinion to the 
contrary.  Hickson element (3), and therefore all Hickson 
elements, have been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that  service connection for an acquired 
psychiatric disorder, diagnosed as major depressive disorder, 
recurrent, with psychotic features is granted.  The appeal is 
allowed.

As an final comment, the Board notes that the May 2003 VA 
examination also included a diagnosis of schizoid personality 
disorder.  As discussed above, service connection cannot be 
granted for such because personality disorders are not 
considered disabilities for which service connection may be 
granted.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depressive disorder, recurrent, 
with psychotic features, is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

